DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant contends in page 10 of the remarks “neither of the cited references discloses that a first type of antenna is integrated with a second type of antenna in a manner that prevents the two types of antenna from unduly interfering with one another.” 
Examiner respectfully disagrees, as an “interference prevention” limitation has NOT been claimed. 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Nevertheless, scope of the amended claims 1 and 11 cannot be ascertained in view of the 35 USC 112a and 112b rejections as follows. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 11 respectively reciting “a functionality of the first type of antenna in performing the first application is maintained above a first acceptable level; and a functionality of the second type of antenna in performing the second application is maintained above a second acceptable level” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 respectively reciting “a first-antenna-type-ground plane” and “a second-antenna-type ground plane” are new matter. The spec. does NOT disclose anything regarding “antenna-type-ground plane”. 
Claims 1 and 11 respectively reciting “a functionality of the first type of antenna in performing the first application is maintained above a first acceptable level; and a functionality of the second type of antenna in performing the second application is maintained above a second acceptable level” are new matter. The spec. does NOT disclose anything regarding “a first acceptable level” and “a second acceptable level” as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 respectively reciting “a first application” and “a second application” are indefinite, since scope of “application” cannot be ascertained. The spec., e.g., ¶ [0003] of the printed, discloses “Directional antennas radiate energy in a particular general direction, while omnidirectional antennas radiate energy in all directions perpendicular to the azimuthal directions in a plane. These antennas can be used for a variety of applications including global positioning systems (GPS), wireless communications, radio broadcasting, and more. The antenna type can be optimized for various applications.” However, it is NOT understood whether what the two applications as claimed pertain to and whether they are of a same application or different applications.
Claims 1 and 11 respectively reciting “a first set of signals” and “a second set of signals” are indefinite, since it’s unclear whether these signals are related to the “first application” and “second application” earlier claimed. 
Claims 1 and 11 respectively reciting “a first-antenna-type-ground plane” and “a second-antenna-type ground plane” are indefinite, since scope of “antenna-type ground plane” cannot be ascertained; i.e., an “antenna-type ground plane” is NOT well established in the art. What differentiates a well-known ground plane and an antenna-type ground plane?
Claims 1 and 11 respectively reciting “a functionality of the first type of antenna in performing the first application is maintained above a first acceptable level; and a functionality of the second type of antenna in performing the second application is maintained above a second acceptable level” are indefinite, since scope of “a first acceptable level” and “a second acceptable level” cannot be ascertained. 
Claims 2-10 and 12-20 are rejected for depending on claims 1 and 11, respectively. 
Claims 7 and 17 respectively reciting “a radiating patch” are indefinite, since it’s unclear whether this patch is in addition to the “plurality of radiating patches” recited in claims 6 and 16, respectively. 
Claims 8 and 18 respectively reciting “wherein a frequency band of the first type of antenna is different from a frequency band of the second type of antenna” are indefinite, since it’s unclear whether there frequency bands are in addition to the “first application” and “second application” recited in claims 1 and 11, respectively. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

The following claim 1, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

Claim 1. (Currently Amended) A dual-band integrated omnidirectional antenna system comprising: 
a first type of antenna operable in a first frequency band; and 
a second type of antenna integrated with the first type of antenna, where the second type of antenna is operable in a second frequency band different from the first frequency band; 
wherein the first type of antenna comprises: 
a first input configured to receive a first input signal; 
a plurality of subarrays configured for transmitting and receiving a first set of signals in the first frequency band; and 
a first
wherein the second type of antenna comprises: 
a second input configured to receive a second input signal; 
a plurality of arms configured for transmitting and receiving a second set of signals in the second frequency band, wherein a portion of each of the plurality of arms comprises one of the plurality of subarrays; and 
a second, the second ground plane being orthogonal to the first ground plane; 
wherein the first type of antenna and the second type of antenna are integrated such that: 2Serial No.: 17/117,470 Docket No.: 127644US02 (U303171US2) 


interference between the first type of antenna and the second type of antenna is greatly reduced during operation;
wherein the first type of antenna comprises an omnidirectional antenna array; 
the second type of antenna comprises a multi-arm folded monopole antenna; and
each of the plurality of arms is connected to the first ground plane. 

2. (Canceled)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kawahata” (US 10468777). 
Claim 1: As best understood, Kawahata discloses a dual-band integrated omnidirectional antenna system comprising: 
a processor 16 (Fig. 1); 
a first type of antenna operable to perform a first (high frequency) application (col. 4, second para.); and 
a second type of antenna integrated with the first type of antenna, where the second type of antenna is operable to perform a second (low-frequency) application; 
wherein the first type of antenna comprises: 
a first input 9A-9C (Fig. 1) configured to receive a first input signal; 
a plurality of subarrays 6A-6C configured for transmitting and receiving a first set of (high frequency) signals; and 
a first-antenna-type ground plane 11A-11C; 
wherein the second type of antenna comprises: 
a second input 15A-15C configured to receive a second input signal; 
a plurality of arms 12A-12C configured for transmitting and receiving a second set of (low-frequency) signals, wherein a portion of each of the plurality of arms comprises one of the plurality of subarrays (see Fig. 1); and 
a second-antenna-type ground plane 13 coupled to the first-antenna-type ground plane (col. 7, third para.); 
wherein the first type of antenna and the second type of antenna are integrated (see Fig. 1).  2Serial No.: 17/117,470 Docket No.: 127644US02 (U303171US2) 
Kawahata fails to expressly teach a functionality of the first type of antenna in performing the first application is maintained above a first acceptable level; and a functionality of the second type of antenna in performing the second application is maintained above a second acceptable level. 
However, Kawahata teaches “The high-frequency MIMO antennas and the low-frequency MIMO antennas can be integrated with each other, thereby making it possible to reduce the size of the entire device to be smaller than when the high-frequency MIMO antennas and the low-frequency MIMO antennas are separately formed. (2) In the present disclosure, a plurality of the low-frequency antennas is each constituted by a monopole antenna or a dipole antenna, and form, as whole, MIMO antennas. It is thus possible to form omnidirectional MIMO antennas. (3) In the present disclosure, among a plurality of the low-frequency antennas, a frequency of radio waves radiated from one low-frequency antenna is different from a frequency of radio waves radiated from another low-frequency antenna. It is thus possible to form MIMO antennas of multiple different low-frequency bands.” (Col 2, ll. 34-50)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s antenna system such that a functionality of the first type of antenna in performing the first application is maintained above a first acceptable level, and a functionality of the second type of antenna in performing the second application is maintained above a second acceptable level, in order to achieve communication diversity (e.g., high and low frequency MIMO operation). 
 
Claims 3-4: As best understood, Kawahata discloses the system of claim 1, wherein each of the plurality of subarrays comprises a top layer 7A-7C and a bottom layer 11A-11C; 
the bottom layer comprises the first-antenna-type ground plane; and 
the top layer comprises a plurality of radiating patches (see Fig. 1); 
wherein the first input and the second input comprise a common input 16. 
Claims 5-7: As best understood, Kawahata discloses wherein at least one of the plurality of subarrays comprises a low-pass filter Cg (Fig. 6 connected to one of the plurality of radiating patches (the capacitance Cg acts as a low pass filter allowing the signal SL only to pass to the radiating monopoles; see col. 7, ll. 38-65);  
wherein the low-pass filter Cg is arranged between one of the plurality of arms of the second type of antenna and one of the plurality of radiating patches (see Figs. 1 and 6).
wherein a radiating patch connected to the one of the plurality of arms is located at a top of the subarray (see Fig. 1).

Claims 8 and 10: Kawahata discloses the system of claim 1, wherein a frequency band of the first type of antenna is different from a frequency band of the second type of antenna (col. 4, second para.; see “high frequency antennas” and “low frequency antennas”); 
wherein the plurality of subarrays of the first type of antenna is arranged in a circular arrangement (on Luneburg Lens 2, see Fig. 1).

Claims 9 and 19: Kawahata fails to expressly teach wherein the first type of antenna operates in a microwave band and the second type of antenna operates in an ultra-high frequency band. 
However, Kawahata teaches “These patch antennas 6A through 6C form high-frequency antennas that radiate radio waves of a higher frequency band than those from the low-frequency antennas 12A through 12C…” (Col. 4, ll. 33-36)
Kawahata further teaches “The patch antennas 6A through 6C are thus able to send or receive high-frequency signals, such as submillimeter-wave and millimeter-wave signals, in accordance with the lengths of the patch antennas 6A through 6C, for example.” (Col. 4, ll. 53-57)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s system such that wherein the first type of antenna operates in a microwave band and the second type of antenna operates in an ultra-high frequency band, in order to achieve communication diversity. 

Claim 13: Kawahata discloses wherein at least one of the plurality of arms is connected to the first- antenna-type ground plane of at least one of the subarrays (see Fig. 1)

Method claims 11, 14-18 and 20 recite limitations that are same in scope to claims 1, 3-8 and 10 respectively. Hence, these method claims are rejected for the same reasons given above. 

Allowable Subject Matter
Claims 2 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang (US 2003/0184492), Fig. 7
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845